IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                             v.
                  TREYVON LOVE OLLO,
                  Defendant and Appellant.

                           S260130

           Second Appellate District, Division Two
                         B290948

             Los Angeles County Superior Court
                         KA115677



                        June 21, 2021

Justice Liu authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Corrigan, Cuéllar,
Kruger, Groban, and Jenkins concurred.
                       PEOPLE v. OLLO
                            S260130


                 Opinion of the Court by Liu, J.


      Penal Code section 12022.7, subdivision (a) provides that
a defendant who personally inflicts great bodily injury on any
person other than an accomplice in the commission of a felony
shall receive an additional three-year term of imprisonment
following the prison term imposed for the underlying offense. In
2018, a Los Angeles County jury convicted defendant Treyvon
Love Ollo of furnishing or giving a controlled substance to a
minor (Health & Saf. Code, § 11353) and found true the
allegation that Ollo had personally inflicted great bodily injury
upon the minor in the commission of the offense. The trial court
imposed a nine-year prison sentence for the furnishing count,
plus an additional three years for the great bodily injury
enhancement. The Court of Appeal affirmed, holding as a
matter of law that furnishing drugs to a victim who later
overdoses is sufficient for a great bodily injury enhancement.
(People v. Ollo (2019) 42 Cal.App.5th 1152, 1158 (Ollo).)
      We granted review to determine whether a defendant who
furnishes a controlled substance “personally inflicts” great
bodily injury whenever the person furnished with the drugs
suffers such injury from using the drugs. (Pen. Code, § 12022.7;
all undesignated statutory references are to the Penal Code.) In
other words, is a conviction for furnishing or giving a controlled
substance sufficient as a matter of law to establish personal
infliction of great bodily injury under section 12022.7? We hold
that the act of furnishing is not by itself sufficient to establish

                                1
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


personal infliction. Whether a defendant who furnishes drugs
personally inflicts such injury depends on the facts of the
particular case. To determine whether a defendant personally
inflicts an injury, factfinders and courts must examine the
circumstances of the underlying offense and the defendant’s role
in causing the injury that followed.
                                  I.
       On June 29, 2017, 18-year-old Ollo sent his 16-year-old
girlfriend, Reina, a text message telling her that he had cocaine.
Reina arrived at Ollo’s house around 5:00 p.m. Reina used an
identification card to separate two lines of white powder, and
she then snorted one line. Ollo did not partake. He later told
the police that the powder “smell[ed] like gasoline” and was less
white than the cocaine he usually purchased. Around 7:30 or
8:00 p.m., 30 minutes after snorting the substance, Reina fell
asleep. At 9:00 p.m., Ollo checked to make sure Reina was still
breathing. Ollo then fell asleep next to Reina.
       Ollo woke up the next morning between 8:00 and 9:00 a.m.
When he tried to rouse Reina, she was nonresponsive, cold, and
stiff. Ollo sent text messages to a friend asking for help putting
Reina in a car to take her to the hospital, but the friend said he
did not want to get involved. Ollo then called 911. Reina was
pronounced dead at the scene.
      A white powdery substance collected from the dresser near
Reina’s body tested positive for fentanyl. Toxicology samples
collected during Reina’s autopsy also tested positive for
fentanyl. The medical examiner determined that Reina died
from fentanyl intoxication.
      Ollo was charged with furnishing, giving, or offering to
furnish or give a controlled substance to a minor. (Health & Saf.


                                  2
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


Code, § 11353.) The prosecutor further alleged that in the
commission of this crime, Ollo personally inflicted great bodily
injury upon Reina. (§ 12022.7, subd. (a).) After the prosecutor
presented her case-in-chief, Ollo moved to dismiss the allegation
of great bodily injury. The court denied the motion. Defense
counsel then requested clarification of the court’s order and
asserted that he “should be able to argue whether the facts meet
the elements” of the great bodily injury enhancement. The
court, relying on People v. Martinez (2014) 226 Cal.App.4th 1169
(Martinez), responded, “He wants to argue she’s responsible for
her own death, she took the drugs on her own volition, right?
And according to these cases I don’t think you can argue that.”
Defense counsel objected, arguing that the case law cited by the
court was “very distinguishable as to the acts” and that “it would
be a complete violation of Mr. Ollo’s Sixth Amendment right to
prevent [defense counsel] from arguing whether or not facts
from the stand meet the elements.” The court concluded this
exchange by stating, “If your argument is going to be [Ollo] gave
[Reina] the drugs — if you believe he gave her the drugs, he’s
not responsible because she voluntarily took them, I don’t think
that can be done because I think it’s in contravention to
[Martinez].”
      In his closing statement, defense counsel argued that
there was no evidence Ollo gave the fentanyl to Reina. He did
not discuss whether the facts met the elements of the great
bodily injury enhancement. The jury convicted Ollo of offering
a controlled substance to a minor and furnishing or giving away
a controlled substance to a minor. It also sustained the
allegation that Ollo personally inflicted great bodily injury upon
Reina within the meaning of section 12022.7, subdivision (a).



                                  3
                         PEOPLE v. OLLO
                   Opinion of the Court by Liu, J.


The court sentenced Ollo to nine years in prison, plus an
additional three years for the great bodily injury enhancement.
      On appeal, Ollo argued that the trial court erred by
limiting defense counsel’s closing argument. The Court of
Appeal affirmed. (Ollo, supra, 42 Cal.App.5th at pp. 1158–
1159.) It noted that “trial courts enjoy ‘ “great latitude” ’ in
regulating the permissible scope of closing argument . . . , and
on that basis may preclude any argument that is contrary to the
law.” (Id. at p. 1156, citation omitted.) It then held that “a
defendant’s act of furnishing drugs and the user’s voluntary act
of ingesting them constitute concurrent direct causes, such that
the defendant who so furnishes personally inflicts great bodily
injury upon his victim when she subsequently dies from an
overdose.” (Id. at p. 1158.) Acknowledging the breadth of its
holding, the court said that “drug dealers are liable for
additional prison time whenever the persons to whom they
furnish drugs are subjected to great bodily injury due to their
drug use.” (Id. at p. 1159, italics added.) We granted review.
                                II.
      “California has many sentencing statutes that increase
the prison term otherwise available for the charged offense.”
(People v. Modiri (2006) 39 Cal.4th 481, 491 (Modiri).) These
sentence enhancements “ ‘typically focus on an element of the
commission of the crime or the criminal history of the defendant
which is not present for all such crimes and perpetrators and
which justifies a higher penalty than that prescribed for the
offenses themselves.’ ” (People v. Ahmed (2011) 53 Cal.4th 156,
161 (Ahmed).) “[T]here are at least two types of sentence
enhancements: (1) those which go to the nature of the offender;
and (2) those which go to the nature of the offense.” (People v.



                                 4
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


Coronado (1995) 12 Cal.4th 145, 156.) The first category
generally focuses on “the defendant’s status as a repeat
offender.” (Ibid.) The second category “arise[s] from the
circumstances of the crime and typically focus[es] on what the
defendant did when the current offense was committed.” (Id. at
p. 157.) Section 12022.7 belongs to the second category.
(Ahmed, at p. 161.) It provides: “Any person who personally
inflicts great bodily injury on any person other than an
accomplice in the commission of a felony or attempted felony
shall be punished by an additional and consecutive term of
imprisonment in the state prison for three years.” (§ 12022.7,
subd. (a).)
      The issue is whether a defendant who furnishes a
controlled substance “personally inflicts” great bodily injury as
a matter of law whenever a person to whom he or she provides
drugs dies or suffers other great bodily injury from using the
drugs. (§ 12022.7, subd. (a).) We review this question of
statutory interpretation de novo. (People v. Prunty (2015) 62
Cal.4th 59, 71.) Ollo does not raise a challenge to the sufficiency
of the evidence to support a great bodily injury enhancement, so
we express no view on whether the record here, viewed “in the
light most favorable to the judgment,” contains substantial
evidence in support of the enhancement — “that
is, evidence that is reasonable, credible, and of solid value —
from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.” (People v. Albillar (2010) 51
Cal.4th 47, 60.)
      Ollo and the Attorney General agree that “the act of
providing drugs to a person who subsequently overdoses should
not automatically result in a great bodily injury enhancement.”
We agree as well. As explained below, whether the furnishing

                                  5
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


of drugs constitutes personal infliction within the meaning of
section 12022.7 depends on the circumstances underlying the
furnishing offense. A fact-specific inquiry is required to
determine whether a defendant personally inflicted great bodily
injury where such injury resulted from ingestion of the
furnished drugs.
      We begin with the language of section 12022.7. We have
previously observed that the meaning of “personally inflict” is
clear and unambiguous in the context of injuries resulting from
the direct application of physical force. (People v. Cole (1982) 31
Cal.3d 568, 572 (Cole).) Commonly understood, the term
“personally” refers to “an act performed ‘in person,’ and
involving ‘the actual or immediate presence or action of the
individual person himself (as opposed to a substitute, deputy,
messenger, etc.).’ ” (Modiri, supra, 39 Cal.4th at p. 493, quoting
9 Oxford English Dict. (2d ed.1989) p. 599.) The verb “to inflict”
means “ ‘to lay (a blow) on: cause (something damaging or
painful) to be endured: impose.’ ” (Modiri, at p. 493, quoting
Webster’s 3d New Internat. Dict. (2002) p. 1160.) The meaning
of the statutory requirement that a defendant personally inflict
the victim’s injury does not differ from its nonlegal meaning.
(People v. Cross (2008) 45 Cal.4th 58, 68 (Cross).) “[T]he phrase
‘personally inflicts’ means that someone ‘in person’ . . . , that is,
directly and not through an intermediary, ‘cause[s] something
(damaging or painful) to be endured.’ ” (Ibid., citation omitted.)
       The meaning of “personally inflict” is less clear in the
context of a drug furnishing offense where the defendant
provides a controlled substance and the injury arises only after
the victim ingests the substance. But nothing in the language
of section 12022.7 suggests that all acts of providing a controlled
substance subsume the personal infliction of injuries resulting

                                  6
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


from consumption of the substance. Our precedent has held that
whether a defendant personally inflicts an injury depends on the
facts of the particular case rather than the charged offense.
     In Ahmed, we reviewed a trial court’s imposition of
enhancements for “personally inflict[ing] great bodily injury
under circumstances involving domestic violence in the
commission of a felony or attempted felony” (§ 12022.7,
subd. (e)) and “personally us[ing] a firearm in the commission of
a felony or attempted felony” (§ 12022.5, subd. (a)).        We
explained that the sentence enhancements authorized under
sections 12022.5 and 12022.7 “arise from the circumstances of
the crime and typically focus on what the defendant did when
the current offense was committed.” (Ahmed, supra, 53 Cal.4th
at p. 161.)     This indicates that the applicability of the
enhancements depends on the circumstances underlying the
offense and the defendant’s actions in committing the crime.
       In Modiri, we construed the identical phrase “personally
inflicts great bodily injury” in section 1192.7, subdivision (c)(8).
(Modiri, supra, 39 Cal.4th at pp. 493–494.) We explained that
in the context of an assault conviction, personal infliction “calls
for the defendant to administer a blow or other force to the
victim” and “for the defendant to do so directly rather than
through an intermediary.” (Id. at p. 493.) “[T]he defendant’s
role in both the physical attack and the infliction of great bodily
injury cannot be minor, trivial, or insubstantial.” (Id. at p. 494.)
Such determinations regarding a defendant’s role in the
physical attack and resulting injury cannot be made from a
defendant’s assault conviction alone. Instead, the factfinder
must examine the circumstances underlying the conviction.
(See People v. Corona (1989) 213 Cal.App.3d 589, 594
[examining “the conduct of [defendant] during the attack” to

                                  7
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


determine whether there was sufficient evidence to support the
finding that he personally inflicted the victim’s injury]; People v.
Valenzuela (2010) 191 Cal.App.4th 316, 323 (Valenzuela)
[“Without additional facts regarding the crime,” defendant’s
“bare plea” to reckless driving that proximately causes great
bodily injury (Veh. Code, § 23104, subd. (b)) “does not prove he
personally inflicted great bodily injury on his victims.”].)
      Legislative history also counsels against the broad
application of section 12022.7, subdivision (a) to all defendants
whose furnishing of drugs results in great bodily injury. In
1977, the Legislature amended section 12022.7 by adding the
term “personally” before the word “inflicts.” (Stats. 1977,
ch. 165, § 94, eff. June 29, 1977; see Criminal Procedure (1978)
9 Pacific L.J. 281, 472 [“Section 12022.7 now clearly requires
that in order for the three year enhancement to apply, the ‘great
bodily injury’ must be personally inflicted by the defendant.”].)
“[T]he Legislature intended the designation ‘personally’ to limit
the category of persons subject to the enhancement” such that
an additional penalty for causing great bodily injury is imposed
“only on those principals who perform the act that directly
inflicts the injury.” (Cole, supra, 31 Cal.3d at p. 571.) “[O]ne
who merely aids, abets, or directs another to inflict the physical
injury is not subject to the enhanced penalty of section 12022.7.”
(Ibid.) The 1977 amendment expresses a legislative intent to
endorse a “restricted definition of the class of individuals subject
to the enhanced penalty for the infliction of great bodily injury.”
(Id. at p. 579.)
      Furnishing a controlled substance may take many
different forms, and not all furnishers fall within the class of
individuals who “perform the act that directly inflicts the
injury.” (Cole, supra, 31 Cal.3d at p. 571.) Two cases illustrate

                                  8
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


this point and demonstrate why a fact-specific analysis accords
with the Legislature’s intent. In Martinez, the case on which
the trial court here relied, the defendant was convicted of three
counts of furnishing a controlled substance after supplying an
individual with six to seven 10-milligram methadone pills and
six to eight 10-milligram hydrocodone pills over the course of a
night of drinking. (Martinez, supra, 226 Cal.App.4th at p. 1178.)
The defendant supplied the pills “knowing that the drugs were
more dangerous when combined with alcohol” and continued to
supply drugs to the individual while “watch[ing] her continue to
consume alcohol and become intoxicated, so intoxicated that
[the defendant] felt she was not in any condition to drive.” (Id.
at p. 1186.) The individual overdosed due to her consumption of
“a lethal quantity of drugs.” (Ibid.) On those facts, the court
found substantial evidence that the defendant personally
inflicted great bodily injury within the meaning of section
12022.7. (Martinez, at p. 1186.)
      In People v. Slough (2017) 11 Cal.App.5th 419, 425
(Slough), the defendant supplied heroin to an individual in
exchange for money. After this exchange, the defendant and the
individual went their separate ways. (Ibid.) The individual
returned home, injected the heroin, and overdosed. (Id. at
p. 422.) Although the defendant supplied the heroin, he played
no part in the individual’s ingestion of the drugs. (Id. at p. 425.)
The court concluded there was insufficient evidence to support
a finding that the defendant personally inflicted great bodily
injury. (Id. at pp. 424–425.) The court distinguished Martinez
on the ground that there “the defendant repeatedly supplied
drugs to the victim while observing her increasing intoxication;
the furnishing was akin to administering.” (Slough, at p. 425.)



                                  9
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


      In Martinez, the court reasonably characterized the
defendant’s act of personally providing a lethal quantity of drugs
to the victim while observing her increasing intoxication as a
direct cause of her overdose. (See Martinez, supra, 226
Cal.App.4th at p. 1186.) In Slough, by contrast, the defendant
provided drugs but played no role in the victim’s ingestion. The
Slough court reasonably concluded that because the defendant
“neither performed nor participated in the act that directly
inflicted the injury,” the great bodily injury enhancement could
not apply. (Slough, supra, 11 Cal.App.5th at p. 425.) If the
enhancement were to apply to defendants like those in Slough,
who play no part in the act that directly inflicts the injury, the
term “personally” in the phrase “personally inflicts” would be
read out of section 12022.7. To effectuate the Legislature’s
intent to impose the enhancement only on “those who directly
perform the act that causes the physical injury to the victim”
(Cole, supra, 31 Cal.3d at p. 579), we hold that the applicability
of section 12022.7, subdivision (a) to cases where a victim suffers
great bodily injury from using drugs unlawfully furnished by the
defendant depends on the particular circumstances of each case.
       In determining whether the personal infliction
requirement is satisfied, the key inquiry is whether “the
furnishing was akin to administering.” (Slough, supra, 11
Cal.App.5th at p. 425.) When a defendant administers the drugs
without the victim’s consent, the defendant has participated in
the injury-causing act and thus may be held liable for personal
infliction of the overdose. Where a defendant simply provides
drugs to a user who subsequently overdoses, the defendant
facilitates but does not personally inflict the overdose. This
distinction recognizes the importance of the voluntariness of a
victim’s ingestion in the determination of whether a defendant


                                  10
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


personally inflicts great bodily injury in the drug furnishing
context. To be eligible for the great bodily injury enhancement,
a defendant’s participation in the act of ingestion must occur in
circumstances in which the victim is not an independent
“intermediary” capable of breaking the “personal[]” nexus
between the defendant and the overdose injury. (Cross, supra,
45 Cal.4th at p. 68.) Whereas a victim with full capacity who
voluntarily chooses to ingest a controlled substance is an
independent intermediary, a victim who ingests drugs as a
result of coercion or with diminished capacity is not. Because
the victim’s intoxication in Martinez impaired her ability to stop
consuming drugs, her consumption was not fully voluntary.
                                 III.
     The Court of Appeal below warned that if a victim’s
independent ingestion of drugs were to shield the drug furnisher
from a finding of personal infliction, this would contravene the
plain language of section 12022.7 by shielding an entire class of
crimes from the enhancement. (Ollo, supra, 42 Cal.App.5th at
p. 1158.) As the court observed, section 12022.7, subdivision (g)
lists certain crimes that cannot support a great bodily injury
enhancement. (Ollo, at p. 1158.) This list consists of murder,
manslaughter, arson as defined in section 451, and unlawfully
causing fire as defined in section 452; it does not include
furnishing controlled substances. (Ollo, at p. 1158.) “Were we
to conclude that a victim’s voluntary ingestion of a drug
furnished by another breaks the causal chain as a matter of
law,” the court reasoned, “we would effectively be adding the
crime of furnishing controlled substances to [section 12022.7,]
subdivision (g)’s list.” (Ibid.) This reasoning assumes that the
only alternatives are to hold as a matter of law that the
furnishing of drugs is either sufficient or insufficient to establish

                                  11
                         PEOPLE v. OLLO
                   Opinion of the Court by Liu, J.


personal infliction. But, as Martinez and Slough suggest, we are
not faced with an all-or-nothing choice. Instead, the statute
requires a fact-specific inquiry that focuses on whether the
defendant’s actions in furnishing the drugs amounted to
personal infliction of injury on the victim.
       The Court of Appeal also reasoned that applying the
enhancement to “drug dealers . . . whenever the persons to
whom they furnish drugs are subjected to great bodily injury
due to their drug use” serves the deterrent goals of section
12022.7.     (Ollo, supra, 42 Cal.App.5th at p. 1159.)      This
reasoning is in tension with Modiri, where we said the great
bodily injury enhancement aims to “deter[] and punish[] the
infliction of gratuitous harm not inherent in the crime itself.”
(Modiri, supra, 39 Cal.4th at p. 492; see Ahmed, supra, 53
Cal.4th at p. 163 [“enhancement provisions . . . focus on aspects
of the criminal act that are not always present and that warrant
additional punishment”].) A fact-based approach better serves
the policy goals elucidated in Modiri. As one example, a court
might find that the particular way in which a defendant
provided a controlled substance undermined the victim’s
voluntary choice as to whether to consume the drug and thereby
directly caused the victim to use the drug in a more dangerous
manner than the mere act of selling drugs on the street. (See,
e.g., Martinez, supra, 226 Cal.App.4th at p. 1186 [defendant
furnished drugs mixed with alcohol and continued to supply the
drugs after observing the victim had become intoxicated].)
Applying the enhancement in this circumstance would achieve
a deterrent effect independent of the deterrent effect of the
punishment for the underlying crime of furnishing drugs.
       Further, the Court of Appeal reasoned that “a defendant’s
act of furnishing drugs and the user’s voluntary act of ingesting

                                 12
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


them constitute concurrent direct causes. . . . [¶] . . . [A]
defendant directly causes — and hence, personally inflicts —
great bodily injury when his conduct, together with the victim’s,
accidentally produces that injury.” (Ollo, supra, 42 Cal.App.5th
at p. 1158.) The Court of Appeal is correct to recognize that
more than one person may personally inflict a single injury. In
Modiri, we found that a defendant involved in a group beating
need not have struck the injuring blow to support a great bodily
injury enhancement, provided that the defendant’s personal
application of force shows direct participation in the group
beating. (Modiri, supra, 39 Cal.4th at p. 493.) In reaching this
conclusion, we explained that “[t]he term ‘personally,’ which
modifies ‘inflicts’ . . . , does not mean exclusive . . . .” (Ibid.,
italics added.) “[N]othing in the terms ‘personally’ or ‘inflicts,’
when used in conjunction with ‘great bodily injury’ . . .
necessarily implies that the defendant must act alone in causing
the victim’s injuries.” (Ibid.; see People v. Dominick (1986)
182 Cal.App.3d 1174, 1210–1211 [defendant who grabbed the
victim’s hair and held the victim while a codefendant struck her
was directly responsible for the injury the victim suffered when
she fell while pulling away].)
      However, a person who merely aids, abets, or directs
another to inflict an injury is not subject to the enhanced penalty
of section 12022.7. In Cole, we held that the defendant did not
personally inflict injury when he directed the attack and blocked
the victim’s escape but did not himself inflict the injuries. (Cole,
supra, 31 Cal.3d at pp. 571–572.) Applying Cole, the Courts of
Appeal have held that “[t]o ‘personally inflict’ injury, the actor
must do more than take some direct action which proximately
causes injury.” (People v. Rodriguez (1999) 69 Cal.App.4th 341,
349; see People v. Warwick (2010) 182 Cal.App.4th 788, 793


                                  13
                         PEOPLE v. OLLO
                   Opinion of the Court by Liu, J.


[“[F]or the [great bodily injury] enhancement to apply, the
defendant must be the direct, rather than proximate, cause of
the victim’s injuries.”]; Valenzuela, supra, 191 Cal.App.4th at
p. 321 [“[P]roof a defendant proximately caused great bodily
injury does not constitute proof the defendant personally
inflicted such injury.”].) The distinction these courts have
drawn between proximate causation and personal infliction is
sound: “Proximately causing and personally inflicting harm are
two different things. The Legislature is aware of the difference.
When it wants to require personal infliction, it says so.” (People
v. Bland (2002) 28 Cal.4th 313, 336.)
      The Legislature’s use of the term “personally inflict” in
section 12022.7 signifies its intent to punish only actors who
directly inflict harm. In some circumstances, a defendant’s act
of furnishing drugs and a user’s act of ingesting them constitute
concurrent direct causes of a subsequent injury. (E.g., Martinez,
supra, 226 Cal.App.4th 1169.) In others, the act of furnishing
drugs is merely the proximate cause of injury suffered by the
drug user.      (E.g., Slough, supra, 11 Cal.App.5th 419.)
Distinguishing between such cases and applying section 12022.7
only where the defendant causes injury “directly and not
through an intermediary” (Cross, supra, 45 Cal.4th at p. 68)
require a fact-specific analysis of the circumstances of the
furnishing offense, including the role of the defendant and the
victim in the events resulting in injury.
                                IV.
      We conclude the trial court erred as a matter of law by
precluding defense counsel from arguing that the facts of this
case do not support a great bodily injury enhancement in light
of Reina’s voluntary ingestion of the controlled substance. When



                                 14
                          PEOPLE v. OLLO
                    Opinion of the Court by Liu, J.


defense counsel requested permission to argue that the facts of
this case do not meet the elements of the great bodily injury
enhancement, the court responded that it was “contrary to law”
to argue that Reina “voluntarily took the drugs.” The court told
defense counsel that he was only permitted to argue that Ollo
was not subject to the enhancement because he did not furnish
the drugs, and Reina brought her own drugs. The court then
stated, “If your argument is going to be [Ollo] gave [Reina] the
drugs” but “he’s not responsible because she voluntarily took
them, I don’t think that can be done.”
      The trial court’s statement of the law contravenes our
reasoning that the voluntariness of a victim’s ingestion is a key
consideration in the determination of whether a defendant
personally inflicts great bodily injury in the drug furnishing
context. The trial court erred by precluding defense counsel
from making a legally valid argument that the facts of this case
do not support a great bodily injury enhancement. (See In re
Charlisse C. (2008) 45 Cal.4th 145, 159 [“a disposition that rests
on an error of law constitutes an abuse of discretion”].)




                                  15
                         PEOPLE v. OLLO
                   Opinion of the Court by Liu, J.


                        CONCLUSION
      We reverse the judgment and remand to the Court of
Appeal to apply the holding herein and to consider any other
issues raised but not resolved in the Court of Appeal’s original
consideration.
                                                     LIU, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.




                                 16
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion People v. Ollo
__________________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 42 Cal.App.5th 1152
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________________

Opinion No. S260130
Date Filed: June 21, 2021
__________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Steven D. Blades
__________________________________________________________________

Counsel:

Rachel Lederman, under appointment by the Supreme Court, for
Defendant and Appellant.

Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General,
Scott A. Taryle, Colleen M. Tiedemann and Michael R. Johnsen,
Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Rachel Lederman
Attorney at Law
558 Capp St.
San Francisco, CA 94110
(415) 282-9300

Colleen M. Tiedemann
Deputy Attorney General
300 S. Spring St., Suite 1702
Los Angeles, CA 90013
(213) 269-6599